Case: 22-1694    Document: 24     Page: 1    Filed: 10/06/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                KENNETH J. DELANO, JR.,
                   Claimant-Appellant

                             v.

   DENIS MCDONOUGH, SECRETARY OF VETER-
                ANS AFFAIRS,
              Respondent-Appellee
             ______________________

                        2022-1694
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-5431, Judge Amanda L. Mere-
 dith, Judge Michael P. Allen, Judge Scott Laurer.
                 ______________________

                  Decided: October 6, 2022
                  ______________________

    KENNETH J. DELANO, JR., Madison, AL, pro se.

     DANIEL HOFFMAN, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, ERIC P. BRUSKIN, PATRICIA M. MCCAR-
 THY.
                   ______________________
Case: 22-1694    Document: 24     Page: 2    Filed: 10/06/2022




 2                                    DELANO   v. MCDONOUGH



     Before DYK, TARANTO, and STARK, Circuit Judges.
 PER CURIAM.
     Kenneth J. Delano, Jr., appeals a decision of the United
 States Court of Appeals for Veterans Claims (Veterans
 Court). See Delano v. McDonough, No. 20-5431, 2021 WL
 5578501 (Vet. App. Nov. 30, 2021). The Veterans Court
 held that the Board did not err in failing to address the
 disability rating for Mr. Delano’s back disability, because
 Mr. Delano had not filed a Notice of Disagreement (NOD)
 with the disability rating assigned by the Department of
 Veterans Affairs (VA) regional office (RO) with respect to
 the back disability. We dismiss.
                        BACKGROUND
      Mr. Delano served on active duty in the U.S. Air Force
 from January 1985 to October 2007. He applied for disa-
 bility compensation for eye conditions and a back disabil-
 ity. In July 2008, the RO awarded service connection for
 several eye conditions, but denied service connection for a
 back disability. Mr. Delano filed a Notice of Disagreement
 (NOD) with respect to several issues, including the denial
 of service connection for the back disability.
    In December 2010, the RO issued a Statement of the
 Case denying service connection for the back condition. In
 January 2011, Mr. Delano appealed the denial of service
 connection and rating for the back disability to the Board.
     In November 2016, the Board awarded disability com-
 pensation for a low back disability and remanded to the RO
 to decide the disability rating. In December 2016, the RO
 implemented the Board’s decision concerning the back con-
 dition, rating it as 20 percent disabling. While Mr. Delano
 submitted a January 2017 letter to the Board in which he
 contends that he disagreed with the RO’s disability rating
 for his back condition, he did not file an NOD with the RO
 with respect to that decision.
Case: 22-1694     Document: 24     Page: 3    Filed: 10/06/2022




 DELANO   v. MCDONOUGH                                       3



     In October 2018, the RO assigned a 30 percent disabil-
 ity rating for the bilateral eye disability for which
 Mr. Delano had previously been awarded service connec-
 tion. Mr. Delano filed an NOD with respect to that decision
 and appealed to the Board.
     On November 15, 2019, addressing that appeal, the
 Board denied a rating in excess of 30 percent for the bilat-
 eral eye disability. The Board did not address the 20 per-
 cent rating assigned by the RO in 2016 for the back
 disability, a rating Mr. Delano had not challenged before
 the Board. Mr. Delano appealed to the Veterans Court.
     On November 30, 2021, with respect to the bilateral eye
 disability, the Veterans Court issued a decision vacating
 the Board’s November 2019 decision and remanding for
 further proceedings, holding that the Board “provided in-
 adequate reasons or bases for its decision.” S.A. 6. As for
 the rating for the back disability, the Veterans Court held
 that the Board lacked jurisdiction to review RO’s December
 2016 rating decision, because Mr. Delano had not filed a
 timely NOD challenging that issue.
     This appeal followed.
                         DISCUSSION
     “Appellate review [by the Veterans Court] will be initi-
 ated by a notice of disagreement . . .” 38 U.S.C. § 7105(a)
 (2016). 1 “If no notice of disagreement is filed in accordance
 with this chapter within the prescribed period, the action
 or determination shall become final and the claim will not
 thereafter be reopened or allowed, except as may otherwise
 be provided by regulations.” Id. § 7105(c). “Review in the



     1   This section was amended in 2017. See Veterans
 Appeals Improvement and Modernization Act of 2017, Pub.
 L. No. 115-55, § 2(q)(1), 131 Stat. 1105, 1111–12.
Case: 22-1694     Document: 24      Page: 4     Filed: 10/06/2022




 4                                       DELANO   v. MCDONOUGH



 [Veterans] Court shall be on the record of proceedings be-
 fore the Secretary and the Board.” Id. § 7252(b).
     As the Veterans Court observed, Mr. Delano “does not
 contend or point to evidence reflecting that he filed an NOD
 as to the December 2016 RO decision.” S.A. 8. Where a
 claimant “has neither alleged nor shown that an NOD re-
 lating to [an element of the claim] was filed before [a Board]
 decision, the Board [does] not err by not addressing that
 issue.” Urban v. Principi, 18 Vet. App. 143, 145 (2004) (per
 curiam order) (citations omitted), aff’d sub nom. Urban v.
 Nicholson, 128 F. App’x 154 (Fed. Cir. 2005). Because Mr.
 Delano never appealed the 2016 back rating decision to the
 Board by filing an NOD as to that decision, the Board did
 not err by not addressing that issue.
      Mr. Delano points to a January 2017 letter he submit-
 ted to the Board, which he contends qualified as an NOD
 as to the back rating because “[a] letter sent within one
 month in direct response to, and disagreeing with, the
 Agency’s decision constitutes an NOD.” Opening Br. 4. Mr.
 Delano does not dispute the letter was not submitted to the
 RO, so, as a matter of law, it cannot serve as an NOD. 38
 U.S.C. § 7105(b)(1) (“Such notice [of disagreement], and ap-
 peals, must be in writing and be filed with the activity [RO]
 which entered the determination with which disagreement
 is expressed . . . .”). So, too, given the RO first assigned any
 disability rating for Mr. Delano’s back condition in 2016,
 the 2010 NOD cannot, as a matter of law, provide notice to
 the Board that Mr. Delano disagreed with the RO’s 2016
 back rating.
    We have considered Mr. Delano’s remaining argu-
 ments and find them unpersuasive.
     Because Mr. Delano raises no colorable claim of legal
 error, we dismiss.
                         DISMISSED
Case: 22-1694    Document: 24    Page: 5   Filed: 10/06/2022




 DELANO   v. MCDONOUGH                                   5



                         COSTS
 No costs.